Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 02/06/20 has been entered.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6,     7-12,     and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 20160135067 A1, cited by applicant of record) in view of Harrang (US 20150189550 A1, cited by applicant of record).

Regarding claims 1, 7, and 13, Morad discloses a method of configuring a self-organizing network (SON) of a cellular telecommunication network [par. 0005, 54, fig. 1 no. 120], the cellular telecommunication network comprising a plurality of base stations and adjustable antennas [fig. 1 no. 124, par. 0075, fig. 1 no. 126 par. 0066, 77, 90-91], the method comprising:
selecting an adjustable antenna of the cellular telecommunication network [par. 0085];
receiving a first set of data comprised of substantially real-time data for one or more key performance indicators (KPIs) (KPIs are received [par. 0085]);
based at least on the first set of data, determining a characteristic profile of the one or more KPIs (KPIs are received prior to adjustment (i.e., profile determined) [par. 0085]);
sending an instruction addressed to an identifier associated with the selected adjustable antenna, the instruction indicative of a command to change an electromagnetic characteristic of the selected adjustable antenna (The antenna tilt angle is changed based on the previously received KPIs [par. 0085]);
receiving a second set of data comprised of substantially real-time data for the one or more KPIs (After the antenna is adjusted, another set of KPIs are received [par. 0085]);
based at least on the second set of data, determining an updated profile for the one or more KPIs (The new antenna profile is determined [par. 0085]);
based on a comparison of the characteristic profile and the updated profile, determining that a a causal relationship between the updated profile and the change to the electromagnetic characteristic of the selected adjustable antenna exceeds a predetermined threshold (Based on comparing the old and new performance values and KPIs, the antenna tilt changes are evaluated to determine the effect on performance (i.e., causal relationship) [par. 0085, fig. 6] and a determination is made as to whether to continue evaluating, accept the changes, or return to the previous angle (i.e., some threshold) [par. 0090, fig. 6]); and
in response to determining that the causal relationship exceeds the predetermined threshold, updating or confirming identifiers for the adjustable antennas, thereby enabling subsequent changes to the cellular telecommunication network using the updated or confirmed identifiers (Based on comparing the old and new performance values and KPIs, the antenna tilt changes are evaluated to 
Although Morad discloses determining the causal relationship, as discussed above, Morad does not explicitly disclose determining the statistical probability of the causal relationship. However, these concepts are well known as disclosed by Harrang.
In the same field of endeavor, Harrang discloses:
determining the statistical probability of the causal relationship (Based on statistical measures (i.e., ultimately, the relationship between antenna adjustment and load), the load is monitored and antennas adjusted [Abstract, par. 0098, fig. 6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morad with Harrang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of monitoring and adjusting to minimize coverage holes [Harrang Abstract].
Regarding claim 7, Morad discloses a computing device [fig. 1 no. 100] configured to administer a wireless telecommunication network (WTN) [fig. 1 no. 120] having a plurality of cell sites (Plurality of BTSs [par. 0109, fig. 1]), the computing device comprising: a processor [fig. 1 no. 102]; a network interface communicatively coupled to the processor and configured to enable communications with the WTN [fig. 1 no. 112]; a storage device coupled to the processor [fig. 1 (inherent)]; an application stored in the storage device [fig. 2].
Regarding claim 7, Morad discloses a non-transitory computer-readable medium [par. 0059].

Regarding claims 2 and 14, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses:
further comprising sending an instruction to a SON controller to reconfigure the cellular telecommunication network based on the causal relationship [fig. 6 no. 604, par. 0085].

Regarding claims 3 and 15, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses:
wherein the SON updates the identifier [fig. 6 no. 607, 600, 601, par. 0085].

Regarding claims 4 and 16, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses:
wherein the SON sends a second instruction addressed to the identifier associated with the selected adjustable antenna (Monitors KPIs for the antenna [fig. 6, par. 0090]).

Regarding claims 5 and 17, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses:
wherein the SON sends a second instruction addressed to an identifier associated with a different adjustable antenna (Proceeds to other antennas [fig. 6]).

Regarding claims 6 and 18, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses further comprising:
storing a digitally twinned emulation of the cellular telecommunication network, the emulation comprising virtual representations of the plurality of base stations, adjustable antennas of the cellular telecommunication network, and associated KPI values [fig. 19 no. 1902-1910];
comparing the second set of data and an emulated set of data for the one or more KPIs as modeled by the emulation [fig. 19 no. 1910]; and
based on the comparing, determining that the identifier associated with the selected adjustable antenna was incorrect [fig. 19 no. 1912-14].

Regarding claim 8, Morad and Harrang disclose everything claimed, as applied above.
Morad and Harrang further disclose wherein receiving a first set of data comprises:
extracting KPIs over a predetermined time period [Morad par. 0085]; and
determining an average value for the KPIs for the predetermined time period [Harrang par. 0098].

Regarding claim 9, Morad and Harrang disclose everything claimed, as applied above.
Morad and Harrang further disclose wherein receiving a first set of data comprises:
extracting KPIs of a plurality of cell sites [Morad  par. 0086-87]; and
determining an average value for the KPIs based on the plurality of cell sites [Harrang par. 0098].

Regarding claim 10, Morad and Harrang disclose everything claimed, as applied above.
Morad further discloses:
wherein the command is to up-tilt or down-tilt a RET [par. 0085].

Regarding claims 11 and 19, Morad and Harrang disclose everything claimed, as applied above.
Morad and Harrang further disclose:
wherein the KPIs comprise one or more of Average [Harrang par. 0098] UE Distance [Morad par. 0085-87], PRACH Propagation Distance, or Average Timing Advance (See also [Harrang par. 0082-83, fig. 18]).

Regarding claims 12 and 20, Morad and Harrang disclose everything claimed, as applied above.
Morad and Harrang further disclose:
wherein the median and standard deviation [Harrang par. 0098] for a predetermined time period is used for said determining the statistical probability/causal relationship [Morad par. 0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419